--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
LINEAR TECHNOLOGY CORPORATION


LOTHAR MAIER EMPLOYMENT AGREEMENT
 
This Agreement is made by and between Linear Technology Corporation (the
“Company”) and Lothar Maier (“Executive”).
 
1. Duties and Scope of Employment.
 
 
(a) Position; Agreement Commencement Date; Duties.  Executive’s coverage under
this Agreement shall commence upon the date this Agreement has been signed by
both parties hereto (the “Agreement Commencement Date”).  Following the
Agreement Commencement Date, Executive shall continue to serve as the Company’s
Chief Executive Officer, reporting to the Board of Directors of the Company (the
“Board”).  The period of Executive’s employment hereunder is referred to herein
as the “Employment Term.”  During the Employment Term, Executive shall render
such business and professional services in the performance of his duties,
consistent with Executive’s position within the Company, as shall reasonably be
assigned to him by the Board.
 
 
(b) Obligations.  During the Employment Term, Executive shall devote his full
business efforts and time to the Company.  Executive agrees, during the
Employment Term, not to actively engage in any other employment, occupation or
consulting activity for any direct or indirect remuneration without the prior
approval of the Board; provided, however, that Executive may serve in any
capacity with any civic, educational or charitable organization, or as a member
of corporate Boards of Directors or committees thereof, without the approval of
the Board, unless such service involves a conflict of interest with the
Company’s business.
 
 
2. At-Will Employment.  Executive and the Company understand and acknowledge
that Executive’s employment with the Company constitutes “at-will”
employment.  Subject to the Company’s obligation to provide severance benefits
as specified herein, Executive and the Company acknowledge that this employment
relationship may be terminated at any time, upon written notice to the other
party, with or without good cause or for any or no cause, at the option either
of the Company or Executive.
 
 
3. Compensation.
 
 
(a) Base Salary.  While employed by the Company, the Company shall pay the
Executive as compensation for his services a base salary at the annualized rate
of $405,000 (the “Base Salary”).  Such salary shall be paid periodically in
accordance with normal Company payroll practices and subject to the usual,
required withholding.  Executive’s Base Salary shall be reviewed annually by the
Compensation Committee of the Board for possible adjustments in light of
Executive’s performance and competitive data.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Bonuses.  Executive shall be eligible to earn a target bonus under the
Company’s 1996 Senior Executive Bonus Plan as specified annually by the
Compensation Committee of the Board and will also be eligible to participate in
the Key Employee Incentive Bonus Plan (the target amounts under these plans
together are referred to herein as the “Target Bonus”).
 
 
(c) Employee Benefits.  During the Employment Term, Executive shall be eligible
to participate in the employee benefit plans maintained by the Company that are
applicable to other senior management to the full extent provided for under
those plans.
 
 
4. Severance Benefits.
 
 
(a) Severance Prior to a Change of Control.  If, at any time prior to a Change
of Control (as defined herein), Executive’s employment with the Company
terminates due to (i)a voluntary termination for “Good Reason” (as defined
herein), or (ii) an involuntary termination by the Company other than for
“Cause” (as defined herein), then, subject to Executive executing and not
revoking a standard form of mutual release of claims with the Company, and
provided that such release of claims becomes effective no later than sixty (60)
days following the termination date (such deadline, the “Release Deadline”),
then subject to Section 4(g) and subject to Executive not breaching the terms of
Section 13 hereof, (i) all of Executive’s Company stock options, restricted
stock and other equity awards shall immediately accelerate vesting as to 75% of
the then unvested amount of such awards; (ii) Executive shall receive continued
payments of severance pay for twelve (12) months following the date of such
termination at a rate equal to (A) Executive’s annual Base Salary rate as in
effect on the date of such termination, plus (B) the average bonus paid to
Executive for the two (2) twelve-month bonus periods prior to the date of such
termination, less applicable withholding, in accordance with the Company’s
standard payroll practices (the “Severance Payment”); and (iii) if Executive
elects continuation coverage pursuant to the Consolidated Budget Reconciliation
Act of 1985, as amended (“COBRA”) for Executive and Executive’s dependents,
within the time period prescribed pursuant to COBRA, the Company shall reimburse
Executive for the COBRA premiums for such coverage for Executive and his covered
dependents for the lesser of (A) eighteen (18) months from the date of
Executive’s termination of employment, or (B) the date upon which Executive and
his covered dependents are covered by similar plans of Executive’s new
employer.  COBRA reimbursements shall be made by the Company to Executive
consistent with the Company’s normal expense reimbursement policy.
 
 
(b) Timing of Payments.
 
 
(i) If the release of claims does not become effective by the Release Deadline,
Executive shall forfeit any rights to severance or benefits under this
Agreement.  In no event shall severance payments or benefits be paid or provided
until the release of claims actually becomes effective and irrevocable.  Any
severance payments or benefits under this Agreement that would be considered
Deferred Compensation Separation Benefits (as defined in Section 4(g)(i)) shall
be paid on, or, in the case of installments, shall not commence until, the
sixtieth (60th) day following Executive’s separation from service, or, if later,
such time as required by Section 4(g).  Any installment payments that would have
been made to Executive during the sixty (60) day period immediately following
Executive’s separation from service but for the preceding sentence shall be paid
to Executive on the sixtieth (60th) day following Executive’s separation from
service and the remaining payments shall be made as provided in this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
(ii) Unless otherwise required by Section 4(g), the Company shall pay any
severance payments in continuing payments following Executive’s termination
date; provided, however, that no severance or other benefits shall be paid or
provided until the release of claims discussed in Section 4(a) becomes
effective, and any severance amounts or benefits otherwise payable between
Executive’s termination date and the date such release becomes effective shall
be paid on the effective date of such release.  If Executive should die before
all of the severance amounts have been paid, such unpaid amounts shall be paid
in a lump-sum payment promptly following such event to Executive’s designated
beneficiary, if living, or otherwise to the personal representative of
Executive’s estate.
 
 
(c) Voluntary Termination Other than for Good Reason; Involuntary Termination
for Cause.  In the event that Executive terminates his employment voluntarily
other than for Good Reason or is involuntarily terminated by the Company for
Cause, then all vesting of Executive’s stock options, restricted stock and other
equity awards shall terminate immediately and all payments of compensation by
the Company to Executive  hereunder shall immediately terminate (except as to
amounts already earned).
 
 
(d) Death.  Upon Executive’s death during the Employment Term, then
 
 
(i) employment hereunder shall automatically terminate; (ii) all of Executive’s
Company stock options, restricted stock and other equity awards shall
immediately accelerate vesting as to 50% of the then unvested portion of such
awards, and all subsequent vesting of Executive’s stock options, restricted
stock and other equity awards shall terminate immediately; and (iii) all
payments of compensation by the Company to Executive hereunder shall immediately
terminate (except as to amounts already earned).
 
 
(e) Disability.  Upon Executive’s Disability during the Employment Term, then
employment hereunder shall automatically terminate and all payments of
compensation by the Company to Executive hereunder shall immediately terminate
(except as to amounts already earned), and all vesting of Executive’s stock
options, restricted stock and other equity awards shall terminate immediately.
 
 
(f) Mitigation.  The Executive shall not be required to mitigate the value of
any severance benefits contemplated by this Agreement, nor shall any such
benefits be reduced by any earnings or benefits that the Executive may receive
from any other source; provided, however, that if Executive receives severance
benefits hereunder, he expressly waives the right to receive severance benefits
under any other severance plan or policy of the Company.
 
 
(g) Section 409A.
 
(i) Notwithstanding anything to the contrary in this Agreement, no severance
payable to Executive, if any, pursuant to this Agreement, when considered
together with any other severance payments or separation benefits that are
considered deferred compensation under Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) and the final regulations and any guidance
promulgated thereunder (“Section 409A”) (together, the “Deferred Compensation
Separation Benefits”) shall be payable until Executive has a “separation from
service” within the meaning of Section 409A.
 
 
 
 

--------------------------------------------------------------------------------

 
(ii) Notwithstanding anything to the contrary in this Agreement, if Executive is
a “specified employee” within the meaning of Section 409A at the time of
Executive’s termination (other than due to death), then the Deferred
Compensation Separation Benefits that are payable within the first six (6)
months following Executive’s separation from service shall become payable on the
first payroll date that occurs on or after the date six (6) months and one (1)
day following the date of Executive’s separation from service.  All subsequent
Deferred Compensation Separation Benefits, if any, shall be payable in
accordance with the payment schedule applicable to each payment or
benefit.  Notwithstanding anything herein to the contrary, if Executive dies
following Executive’s separation from service but prior to the six (6) month
anniversary of the separation, then any payments delayed in accordance with this
paragraph shall be payable in a lump sum as soon as administratively practicable
after the date of Executive’s death and all other Deferred Compensation
Separation Benefits shall be payable in accordance with the payment schedule
applicable to each payment or benefit.  Each payment and benefit payable under
this Agreement is intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.
 
 
(iii) Any amount paid under this Agreement that satisfies the requirements of
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations shall not constitute Deferred Compensation Separation
Benefits for purposes of clause (i) above.
 
 
(iv) Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the Section
409A Limit (as defined below) shall not constitute Deferred Compensation
Separation Benefits for purposes of clause (i) above.
 
(v) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder shall be subject to the additional tax imposed under Section 409A, and
any ambiguities herein shall be interpreted to so comply.  The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.


5. Change of Control Benefits.  In the event of a “Change of Control” (as
defined herein), Executive shall receive the benefits specified in Section 4(a)
above (including 75% vesting acceleration); provided that the Severance Payment
shall be payable in a lump-sum within five (5) days following the Change of
Control and the COBRA coverage shall be extended to Executive upon any
subsequent termination of his employment, whether or not for Cause or Good
Reason.  In the event Executive’s tenure as the Company’s Chief Executive
Officer terminates following a Change of Control, for any or no reason,
Executive shall not be entitled to any additional compensation (except as to
amounts already earned and payments and benefits due pursuant to Section 4(a)).
 
 
 
 

--------------------------------------------------------------------------------

 
 
6. Golden Parachute Excise Taxes.  In the event that the benefits provided for
in this Agreement or otherwise payable to Executive (i) constitute “parachute
payments” within the meaning of Section 280G of the Code and (ii) but for this
Section 6, would be subject to the excise tax imposed by Section 4999 of the
Code, then Executive’s benefits under Section 4 and Section 5 respectively shall
be either:
 
(a) delivered in full, or
 
(b) 
delivered as to such lesser extent which would result in no portion of such
benefits being subject to excise tax under Section 4999 of the Code,

 
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code.  If a reduction in severance and other
benefits constituting “parachute payments” is necessary so that benefits are
delivered to a lesser extent, reduction shall occur in the following order::
reduction of cash payments; cancellation of awards granted “contingent on a
change in ownership or control” (within the meaning of Code Section 280G);
cancellation of accelerated vesting of equity awards; reduction of employee
benefits.  In the event that acceleration of vesting of equity award
compensation is to be reduced, such acceleration of vesting shall be cancelled
in the reverse order of the date of grant of Executive’s equity awards.


 
Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 6 shall be made in writing by the Company’s
independent auditors who are primarily used by the Company immediately prior to
the Change of Control (the “Accountants”).  For purposes of making the
calculations required by this Section 6, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code.  The Company and Executive shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section.  The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 6.
 
 
7. Definitions.
 
 
(a) Cause.  For purposes of this Agreement, “Cause” shall mean (i) an act of
personal dishonesty taken by Executive in connection with his responsibilities
as an employee and intended to result in substantial personal enrichment of
Executive;
 
 
 

--------------------------------------------------------------------------------

 
 
(ii) Executive being convicted of, or plea of nolo contendere to, a felony;
(iii) a willful act by Executive which constitutes gross misconduct and which is
injurious to the Company; or (iv) following delivery to Executive of a written
demand for performance from the Company which describes the basis for the
Company’s reasonable belief that Executive has not substantially performed his
duties, continued violations by Executive of Executive’s obligations to the
Company which are demonstrably willful and deliberate on Executive’s part.
 
 
(b) Change of Control.  For purposes of this Agreement, “Change of Control”
shall mean the occurrence of any of the following events:
 
 
(i) Change in Ownership of the Company.  A change in the ownership of the
Company, which is deemed to occur on the date that any one person, or more than
one person acting as a group (“Person”), acquires ownership of the stock of the
Company that, together with the stock held by such Person, constitutes more than
50% of the total voting power of the stock of the Company; or
 
(ii) Change in Effective Control of the Company.  A change in the effective
control of the Company, which is deemed to occur on the date that a majority of
members of the Board is replaced during any 12-month period by directors whose
appointment or election was not endorsed by a majority of the members of the
Board prior to the date of the appointment or election.  For purposes of this
clause (ii), if any Person is considered to be in effective control of the
Company, the acquisition of additional control of the Company by the same Person
will not be considered a Change of Control; or
 
(iii) Change in Ownership of a Substantial Portion of the Company’s Assets.  A
change in the ownership of a substantial portion of the Company’s assets, which
is deemed to occur on the date that any Person acquires (either is one
transaction or in multiple transactions over the 12-month period ending on the
date of the most recent acquisition by such person or persons) assets from the
Company that have a total gross fair market value equal to or more than 50% of
the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition or acquisitions.  For purposes of this
subsection (iii), gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets.


For purposes of the above sections, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.


Notwithstanding the foregoing provisions of this definition, a transaction will
not be deemed a Change of Control unless the transaction qualifies as a “change
in control event” within the meaning of Section 409A.
 
(c) Disability.  For purposes of this Agreement, “Disability” means that
Executive is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months.
 
 
 
 

--------------------------------------------------------------------------------

 
(d) Good Reason.  For purposes of this Agreement, “Good Reason” means
Executive’s termination of employment within ninety (90) days following the
expiration of any cure period (as discussed below) following the occurrence of
one or more of the following, without Executive’s express consent, (i)
the  assignment  to  Executive of any duties, authority or responsibilities, or
the reduction of Executive’s duties, authority or responsibilities, either of
which results in a material reduction of Executive’s duties, authority
or responsibilities, relative to Executive’s duties, authority or
responsibilities as in effect immediately prior to such reduction; (ii) a
material reduction by the Company in the base compensation of Executive as in
effect immediately prior to such reduction (other than a reduction that
generally applies to Company employees); (iii) a material change in the
geographic location at which Executive must perform services (in other words,
the relocation of Executive to a facility or a location more than thirty-five
(35) miles from Executive’s then present location); or (iv) any other action or
inaction that constitutes a material breach of the terms of the Agreement.
 


Executive shall not resign for Good Reason without first providing the Company
with written notice within ninety (90) days of the event that Executive believe
constitutes “Good Reason” specifically identifying the acts or omissions
constituting the grounds for Good Reason and a reasonable cure period of not
less than ninety (90) days.
 
(e) Section 409A Limit.  “Section 409A Limit” shall mean the lesser of two (2)
times: (i) Executive’s annualized compensation based upon the annual rate of pay
paid to Executive during Executive’s taxable year preceding Executive’s taxable
year of Executive’s termination of employment as determined under, and with such
adjustments as are set forth in, Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1)
and any Internal Revenue Service guidance issued with respect thereto; or (ii)
the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which Executive’s
employment is terminated.
 
 
8. Assignment.  This Agreement shall be binding upon and inure to the benefit of
(a) the heirs, beneficiaries, executors and legal representatives of Executive
upon Executive’s death and (b) any successor of the Company.  Any such successor
of the Company shall be deemed substituted for the Company under the terms of
this Agreement for all purposes.  As used herein, “successor” shall include any
person, firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company.  None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement shall be assignable or transferable except through a testamentary
disposition or by the laws of descent and distribution upon the death of
Executive.  Any attempted assignment, transfer, conveyance or other disposition
(other than as aforesaid) of any interest in the rights of Executive to receive
any form of compensation hereunder shall be null and void.
 
 
9. Notices.  All notices, requests, demands and other communications called for
hereunder shall be in writing and shall be deemed  given if (i)
delivered  personally or by facsimile; (ii) one (1) day after being sent by
Federal Express or a similar commercial overnight service; or (iii) three (3)
days after being mailed by registered or certified mail, return receipt
requested, prepaid and addressed to the parties or their successors in interest
at the following addresses, or at such other addresses as the parties may
designate by written notice in the manner aforesaid:
 
 
 

--------------------------------------------------------------------------------

 


If to the Company:               Linear Technology Corporation
1630 McCarthy Blvd.
Milpitas, CA  95035
Attn: General Counsel


If to Executive:                      Lothar Maier
at the last residential address known by the Company.
 
10. Severability.  In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.
 
 
11. Entire Agreement.  This Agreement, the Confidential Information and
Invention Assignment Agreement previously entered into by and between the
Company and Executive and the indemnification agreement previously entered into
by and between the Company and Executive represent the entire agreement and
understanding between the Company and Executive concerning Executive’s
employment relationship with the Company, and supersede and replace any and all
prior agreements and understandings concerning Executive’s employment
relationship with the Company.
 
 
12. Arbitration.
 
 
(a) The Company and Executive each agree that any and all disputes arising out
of the terms of this Agreement, Executive’s employment by the Company,
Executive’s service as an officer or director of the Company, or Executive’s
compensation and benefits, their interpretation and any of the matters herein
released, shall be subject to binding arbitration under the arbitration rules
set forth in California Code of Civil Procedure Sections 1280 through 1294.2,
including Section 1281.8 (the “Act”), and pursuant to California law.  Disputes
that the Company and Executive agree to arbitrate, and thereby agree to waive
any right to a trial by jury, include any statutory claims under local, state,
or federal law, including, but not limited to, claims under Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act of 1990, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act, the Sarbanes-Oxley Act, the Worker Adjustment and Retraining Notification
Act, the California Fair Employment and Housing Act, the Family and Medical
Leave Act, the California Family Rights Act, the California Labor Code, claims
of harassment, discrimination, and wrongful termination, and any statutory or
common law claims.  The Company and Executive further understand that this
agreement to arbitrate also applies to any disputes that the Company may have
with Executive.
 
 
 

--------------------------------------------------------------------------------

 
(b) Procedure.  The Company and Executive agree that any arbitration shall be
administered by Judicial Arbitration & Mediation Services, Inc. (“JAMS”),
pursuant to its Employment Arbitration Rules & Procedures (the “JAMS
Rules”).  The Arbitrator shall have the power to decide any motions brought by
any party to the arbitration, including motions for summary judgment and/or
adjudication, motions to dismiss and demurrers, and motions for class
certification, prior to any arbitration hearing.  The Arbitrator shall have the
power to award any remedies available under applicable law, and the Arbitrator
shall award attorneys’ fees and costs to the prevailing party, except as
prohibited by law.  The Company shall pay for any administrative or hearing fees
charged by the Arbitrator or JAMS except that Executive shall pay any filing
fees associated with any arbitration that Executive initiates, but only so much
of the filing fees as Executive would have instead paid had he filed a complaint
in a court of law.  The Arbitrator shall administer and conduct any arbitration
in accordance with California law, including the California Code of Civil
Procedure, and the Arbitrator shall apply substantive and procedural California
law to any dispute or claim, without reference to rules of conflict of law.  To
the extent that the JAMS Rules conflict with California law, California law
shall take precedence.  The decision of the Arbitrator shall be in writing.  Any
arbitration under this Agreement shall be conducted in Santa Clara County,
California.
 
(c) Remedy.  Except as provided by the Act and this Agreement, arbitration shall
be the sole, exclusive, and final remedy for any dispute between Executive and
the Company.  Accordingly, except as provided for by the Act and this Agreement,
neither Executive nor the Company shall be permitted to pursue court action
regarding claims that are subject to arbitration.
 
(d) Administrative Relief.  Executive understand that this Agreement does not
prohibit him from pursuing any administrative claim with a local, state, or
federal administrative body or government agency that is authorized to enforce
or administer laws related to employment, including, but not limited to, the
Department of Fair Employment and Housing, the Equal Employment Opportunity
Commission, the National Labor Relations Board, or the Workers’ Compensation
Board.  This Agreement does, however, preclude Executive from pursuing court
action regarding any such claim, except as permitted by law.
 
(e) Voluntary Nature of Agreement.  Each of the Company and Executive
acknowledges and agrees that such party is executing this Agreement voluntarily
and without any duress or undue influence by anyone.  Executive further
acknowledges and agrees that he or she has carefully read this Agreement and has
asked any questions needed for him to understand the terms, consequences, and
binding effect of this Agreement and fully understand it, including that
Executive is waiving his or her right to a jury trial.  Finally, Executive
agrees that he or she has been provided an opportunity to seek the advice of an
attorney of his or her choice before signing this Agreement.
 
 
13. Covenant Not to Solicit.  Executive’s receipt of any payments or benefits
under this Agreement shall be subject to Executive continuing to comply with the
terms of the Confidential Information and Invention Assignment Agreement
executed by Executive in favor of the Company and the provisions of the
Agreement.  In addition, as an express condition to Executive’s right to receive
any payments or benefits under this Agreement, Executive agrees that he will
not, at any time during twelve (12) month period following his termination date,
directly or indirectly solicit any individuals to leave the Company’s employ for
any reason or interfere in any other manner with the employment relationships at
the time existing between the Company and its current or prospective employees.
 
 
14. No Oral Modification, Cancellation or Discharge.  This Agreement may only be
amended, canceled or discharged in writing signed by Executive and the Chairman
of the Board.
 
 
 

--------------------------------------------------------------------------------

 
 
15. Withholding.  The Company shall be entitled to withhold, or cause to be
withheld, from payment any amount of withholding taxes required by law with
respect to payments made to Executive in connection with his employment
hereunder.
 
 
16. Governing Law.  This Agreement shall be governed by the laws of the State of
California.
 
 
17. Effective Date.  This Agreement is effective upon the date it has been
executed by both parties.
 
 
18. Acknowledgment.  Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.
 


IN WITNESS WHEREOF, the undersigned have executed this Agreement:




LINEAR TECHNOLOGY CORPORATION




/s/ Robert H. Swanson, Jr.________________
Robert H. Swanson, Jr.


Date:  August 11, 2009




EXECUTIVE




/s/ Lothar Maier________________________
Lothar Maier


Date:  August 11, 2009

 
 

--------------------------------------------------------------------------------

 
